DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-6, 8-11, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (US 2007/0001631 A2) hereinafter “Suzuki,” in view of Lee et al. (US 2017/0280215 A1) hereinafter “Lee.”
claim 1, Suzuki discloses a speaker drive unit (audio output device 100, Figs. 2 and 14a) comprising: 
a control signal generation unit that generates a control signal on a basis of detection signals generated by a plurality of detection units that is disposed in one-to-one correspondence with a plurality of actuators that vibrates a diaphragm, and detects vibration conditions (¶0047 and ¶0086, Figs. 2 and 14a. “Phase compensation circuit 108 compensates a phase of a vibration (action) detection signal of the diaphragm 106, which the piezoelectric element 107 outputs.” Plural detection units 107 corresponding to plural magnetostrictive actuators 105 in Fig. 14a.); and 
a signal processing unit that includes a plurality of signal systems corresponding one-to-one to the plurality of actuators, the signal systems providing a drive signal to the corresponding actuators on a basis of plural audio signals, the drive signal generated by at least one signal system of the signal systems being controlled by the control signal (¶0048 and ¶0085-0086, Figs. 2 and 14a. “The subtracter 103 subtracts the vibration detection signal received from LPF 109 from the audio signal, a frequency characteristic of which has been corrected by the equalizer 102, thereby getting the compensated audio signal. The power amplifier 104 receives the compensated audio signal from the subtracter 103 and amplifies it, and supplies the amplified audio signal to the magnetostrictive actuator 105 as a driving signal.” “Although in the above embodiments, one magnetostrictive actuator 105 has driven the diaphragm 106, plural magnetostrictive actuators relative to a stereo reproduction or a multimedia reproduction, to which plural audio signals are respectively supplied, can be used.”).
		Suzuki does not expressly disclose the same audio signal. 
	Suzuki in view of Lee discloses the same audio signal (Lee, ¶0060, Fig. 7a. “A plurality of actuators may be used, in which the same control signal is provided to generate sound having a sound intensity (sound pressure) higher than a certain level.”).
Suzuki and Lee are analogous art because they are from the same field of endeavor with respect to sound generating actuators.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to use the same signal for plural actuators, as taught by Lee. The motivation would have been to increase sound pressure without increase display/diaphragm thickness (Lee, ¶0059-0060).
As to claim 2, Suzuki in view of Lee discloses wherein the control signal generation unit generates a control signal to each of the plurality of signal systems, and the drive signal of each of the plurality of signal systems is controlled by the control signal in the signal processing unit (Suzuki, ¶0086, Figs. 2 and 14a. “These vibration detection signals are respectively used in the feedback compensation of the magnetostrictive actuators 105a, 105b, 105c.”).
As to claim 4, Suzuki in view of Lee discloses wherein the control signal is a signal to control gain of the drive signal of the signal system (Suzuki, ¶0067, Fig. 5. “This low-frequency component gain compensation circuit 121 compensates a low-frequency component of the vibration detection signal obtained by the piezoelectric element 107.”).
The motivation would have been to compensate the low-frequency component (Suzuki, ¶0067).
As to claim 5, Suzuki in view of Lee discloses wherein the control signal is a signal to control frequency response of the drive signal of the signal system (Suzuki,  ¶0048 and ¶0067, Fig. 5. “The subtracter 103 subtracts the vibration detection signal received from LPF 109 from the audio signal, a frequency characteristic of which has been corrected by the equalizer 102, thereby getting the compensated audio signal.” “This low-frequency component gain compensation circuit 121 compensates a low-frequency component of the vibration detection signal obtained by the piezoelectric element 107.” Low frequency response controlled.).

As to claim 6, Suzuki in view of Lee discloses wherein the control signal generation unit generates a control signal for feedback control using detection signals of acceleration of vibrations produced by the actuators (Suzuki, ¶0083-0084, Fig. 13. Acceleration sensor 124 may be used to detect vibrations.).
The motivation would have been that acceleration sensors are more sensitive than piezoelectric element in general and reduces noise effect (Suzuki, ¶0084).
As to claim 8, Suzuki in view of Lee discloses wherein the plurality of actuators is actuators that drive the same diaphragm (Suzuki, ¶0085-0086, Fig. 14a. Plural magnetostrictive actuators 105 can be used to drive the same diaphragm 106.).
As to claim 9, Suzuki in view of Lee does not expressly disclose wherein the plurality of actuators is actuators each or each part of which drives a different diaphragm.
However, Suzuki (¶0085-0086, Fig. 14a) discloses plural actuators 105 for stereo/multichannel reproduction. Using multiple speakers/diaphragms for multiple channel reproduction (i.e. left and right channel stereo speaker setup) is well-known in the art. Therefore, one of ordinary skill in the art would have found it obvious that the plurality of actuators 105 could be used to drive different diaphragms instead of the same diaphragm.  
As to claim 10, Suzuki in view of Lee discloses wherein the plurality of actuators is actuators that vibrate an image display panel in a configuration in which the image display panel is used as a diaphragm (Lee, ¶0050, Figs. 2a and 7a. Display panel 100 with sound-generating actuators 200/200’.).
The motivation would have been to save space and improve design (Lee, ¶0012).
claim 11, Suzuki in view of Lee discloses wherein the detection units are acceleration detection units (Suzuki, ¶0083-0084, Fig. 13. Acceleration sensor 124 may be used to detect vibrations.).
The motivation is the same as claim 6 above.
As to claim 14, Suzuki discloses a speaker apparatus (audio output device 100, Figs. 2 and 14a) comprising: 
a diaphragm (diaphragm 106, Fig. 2); 
a plurality of actuators that vibrates the diaphragm (magnetostrictive actuators 105, Figs. 2 and 14a. Plural actuators shown in Fig. 14a.); 
a plurality of detection units that is disposed in one-to- one correspondence with the plurality of actuators, and detects vibration conditions (piezoelectric elements 107, Figs. 2 and 14a. Plural piezo elements to detect vibration shown in Fig. 14a.); 
a control signal generation unit that generates a control signal on a basis of detection signals generated by the plurality of detection units (¶0047 and ¶0086, Figs. 2 and 14a. “Phase compensation circuit 108 compensates a phase of a vibration (action) detection signal of the diaphragm 106, which the piezoelectric element 107 outputs.”); and 
a signal processing unit that includes a plurality of signal systems corresponding one-to-one to the plurality of actuators, the signal systems providing a drive signal to the corresponding actuators on a basis of plural audio signals, the drive signal generated by at least one signal system of the signal systems being controlled by the control signal (¶0048 and ¶0085-0086, Figs. 2 and 14a. “The subtracter 103 subtracts the vibration detection signal received from LPF 109 from the audio signal, a frequency characteristic of which has been corrected by the equalizer 102, thereby getting the compensated audio signal. The power amplifier 104 receives the compensated audio signal from the subtracter 103 and amplifies it, and supplies the amplified audio signal to the magnetostrictive actuator 105 as a driving signal.” “Although in the above embodiments, 
Suzuki does not expressly disclose the same audio signal. 
	Suzuki in view of Lee discloses the same audio signal (Lee, ¶0060, Fig. 7a. “A plurality of actuators may be used, in which the same control signal is provided to generate sound having a sound intensity (sound pressure) higher than a certain level.”).
	The motivation is the same as claim 1 above.
	As to claim 15, Suzuki discloses a speaker driving method comprising: 
generating a control signal on a basis of detection signals generated by a plurality of detection units that is disposed in one-to-one correspondence with a plurality of actuators that vibrates a diaphragm, and detects vibration conditions (¶0047 and ¶0086, Figs. 2 and 14a. “Phase compensation circuit 108 compensates a phase of a vibration (action) detection signal of the diaphragm 106, which the piezoelectric element 107 outputs.” Plural detection units 107 corresponding to plural magnetostrictive actuators 105 in Fig. 14a.); and 
controlling, by the control signal, a drive signal of at least one signal system of a plurality of signal systems corresponding one-to-one to the plurality of actuators, the signal systems providing a drive signal to the corresponding actuators on a basis of plural audio signals (¶0048 and ¶0085-0086, Figs. 2 and 14a. “The subtracter 103 subtracts the vibration detection signal received from LPF 109 from the audio signal, a frequency characteristic of which has been corrected by the equalizer 102, thereby getting the compensated audio signal. The power amplifier 104 receives the compensated audio signal from the subtracter 103 and amplifies it, and supplies the amplified audio signal to the magnetostrictive actuator 105 as a driving signal.” “Although in the above embodiments, one magnetostrictive actuator 105 has driven the diaphragm 106, plural 
Suzuki does not expressly disclose the same audio signal. 
	Suzuki in view of Lee discloses the same audio signal (Lee, ¶0060, Fig. 7a. “A plurality of actuators may be used, in which the same control signal is provided to generate sound having a sound intensity (sound pressure) higher than a certain level.”).
	The motivation is the same as claim 1 above.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Lee, as applied to claim 1 above, and further in view of Browning et al. (US 2005/0031137 A1) hereinafter “Browning.”
As to claim 12, Suzuki in view of Lee does not expressly disclose wherein the detection units are drive current detection units for the actuators.
Suzuki in view of Lee as modified by Browning discloses wherein the detection units are drive current detection units for the actuators (Browning, ¶0163, Fig. 8. “Sensor 1406a may, for example, measure a variable such as current from the drive amplifier 1407.”).
Suzuki, Lee and Browning are analogous art because they are from the same field of endeavor with respect to audio actuators.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to measure drive current, as taught by Browning. The motivation would have been that it is an alternative performance variable to measure for improved sound reproduction (Browning, ¶0163).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Lee, as applied to claim 1 above, and further in view of Tanaka et al. (US 5,588,065) hereinafter “Tanaka.”
As to claim 13, Suzuki in view of Lee does not expressly disclose wherein the detection units comprise bridge circuits provided in drive signal paths for the actuators.
Suzuki in view of Lee as modified by Tanaka discloses wherein the detection units comprise bridge circuits provided in drive signal paths for the actuators (Tanaka, Col. 15 lines 19-29, Fig. 3. The detection circuit 25 is constituted by a balanced bridge circuit.).
Suzuki, Lee and Tanaka are analogous art because they are from the same field of endeavor with respect to audio reproduction.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to use a bridge circuit, as taught by Tanaka. The motivation would have been that it is an alternative way to measure motion of a moving speaker unit (Tanaka, Col. 15 lines 19-29).

Allowable Subject Matter
Claims 3 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES K MOONEY whose telephone number is (571)272-2412. The examiner can normally be reached Monday-Friday, 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on (571) 272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES K MOONEY/Primary Examiner, Art Unit 2654